IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KEYSTONE DEDICATED LOGISTICS,          : No. 559 WAL 2014
INC.,                                  :
                                       :
                  Respondent           : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
           v.                          :
                                       :
                                       :
JGB ENTERPRISES, INC.,                 :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.